Citation Nr: 0835580	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.C.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Philadelphia, Pennsylvania in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from January 1970 to 
December 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in January 2007.  Thereafter, the Board 
remanded the case for further development in January 2008.  
The requested development has been completed; and the case 
has been returned to the Board for further review.  

Prior to proceeding with a merits adjudication of the 
appellant's claim, the Board observes for the record that a 
June 2008 letter from the appellant's representative purports 
to submit material in support of the appellant's request to 
withdraw the issue on appeal.  However, a review of the 
submitted material itself reveals that it consists of a 
statement from another veteran involved in a separate appeal 
and was not prepared or signed by the appellant.  In 
addition, the claims file contains a post-remand brief 
prepared by the appellant's representative in support of the 
above-referenced claim dated in September 2008.  Based upon 
the foregoing, the Board finds that the appellant has not 
requested that his current claim be withdrawn; and that the 
Board has jurisdiction over the claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.
CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that a letter dated in February 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his PTSD service connection claim.  
The February 2008 letter also informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the February 2008 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the notice was not prejudicial to 
the appellant since: (1) he was provided adequate notice, (2) 
his claim was readjudicated and (3) the appellant was 
provided a Supplemental Statement of the Case explaining the 
readjudication of his PTSD claim in June 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
In making this finding, the Board acknowledges for the record 
that the appellant was not provided a VA examination in 
connection with his PTSD claim.  However, in light of the 
lack of evidence verifying or corroborating the stressor 
events alleged by the appellant to be associated with his 
diagnosis of PTSD, the Board finds that such an examination 
was not and is not necessary since any medical opinion 
obtained via an examination would be entirely speculative in 
nature. See 38 C.F.R. § 3.159 (c)(4).     

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See February 2008 
letter from the RO to the appellant; June 2008 Supplemental 
Statement of the Case; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The evidence of record reveals that the appellant has been 
diagnosed with, among other things, PTSD. See VA medical 
records dated from February 2001 to February 2008.  The 
appellant contends he is entitled to service connection for 
PTSD on the basis that he was traumatized in service by 
several events.  Specifically, the appellant reports that 
while serving on the U.S.S. La Salle, he was assigned to a 
work detail in which he was required to remove body bags from 
either a helicopter or a ship and transport those bags via a 
freight elevator to a deck below.  During the performance of 
these duties, he reports that the freight elevator he was in 
lost power; and that he was trapped with the deceased 
servicemen in the dark for approximately 40 minutes. 
Appellant's October 2001 and April 2004 statements; January 
2007 BVA hearing testimony.  In addition, the appellant 
reports being traumatized when learning of the deaths and/or 
wounding of several friends who were serving in Vietnam. Id.; 
December 2003 VA medical records.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appellant's claim of entitlement to 
service connection for PTSD must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three PTSD service 
connection elements, service connection must generally be 
denied.

Turning to the merits of the appellant's claim, the evidence 
of record reveals that the appellant has been diagnosed with 
PTSD based upon the alleged stressor events noted above. See 
VA medical records dated from February 2001 to February 2008.  
For the sake of argument, the Board assumes that the 
appellant's PTSD diagnosis constitutes a current disability 
for VA purposes (thereby fulfilling the requirement of the 
first element for service connection) and that the post-
service VA medical records arguably satisfy the requirement 
of the second element of the PTSD service connection test (a 
link, established by medical evidence, between a veteran's 
current symptoms and an in-service stressor) even though the 
events upon which the PTSD diagnosis is based have not been 
verified for VA purposes.  In this regard, however, the Board 
finds that service connection must ultimately be denied in 
this case in light of the lack of credible supporting 
evidence that the appellant experienced an in-service PTSD 
stressor event in service (the third element required to 
establish service connection for PTSD).  Since the evidence 
of record reveals that the appellant did not participate in 
combat during service, he is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat. See 38 U.S.C.A. § 1154(b).  As such, 
verification of a PTSD stressor event is required for him to 
be granted service connection. 38 C.F.R. § 3.304(f) (1999); 
Zarycki v. Brown, 6 Vet. App. 91 (1993); see also Collette v. 
Brown, 82 F.3d 389 (1996).

Turning to the appellant's service records, the Board finds 
that a review of these records fails to provide competent 
evidence supportive of the appellant's claim.  Initially, the 
Board observes that while these records reveal that the 
appellant reported for service on the U.S.S. La Salle on June 
2, 1971 and transferred to the U.S.S. Dewey on December 11, 
1972, they do not reference the appellant's alleged duty 
assignment of transporting body bags; nor do they reference 
any traumatic experiences reported by the appellant or 
medical treatment associated with such experiences. See DD 
Form 214; service personnel records; service medical records.  
In addition, these records reveal that at the time the 
appellant separated from service, he underwent a medical 
examination that included a clinical psychiatric evaluation.  
Notably, this psychiatric evaluation was found to be normal. 
See December 1973 report of medical examination.  

A review of the appellant's post-service medical records also 
fails to reveal corroborative evidence of the appellant's 
alleged PTSD stressor events in that these records are dated 
from September 2000 to April 2008; and first reflect referral 
for PTSD treatment sometime in late 2000. See March 2001 VA 
medical records (veteran was noted to complete PTSD 
assessments and interview in January 2001); October 2001 VA 
letter (the appellant was noted to have been referred to the 
PTSD Readjustment Group one year prior to the letter).  In 
this regard, the Board observes that the first medical record 
documenting the appellant's alleged PTSD stressor events is 
dated in March 2001, almost 30 years after he separated from 
service.  In addition, the appellant's first statement 
contained in the claims file detailing his service stressors 
is not dated until October 2001. See March 2001 application 
for compensation (appellant requested service connection for 
"PTSD Vietnam 1970-71"); October 2001 statement in support 
of claim.  Lastly, the Board observes that a comparison of 
the appellant's statements regarding his traumatic 
experiences in service unfortunately reveal inconsistencies 
in terms of details. See March 2001 VA medical records (the 
appellant reported that he was detailed in 1970 to take body 
bags of Vietnam veterans off elevators); October 2001 
statement in support of claim (the appellant reported that in 
the seas of Saudi Arabia in 1971, he and two other soldiers 
were ordered to remove 10 body bags from an incoming 
helicopter); Appellant's April 2004 statement (the appellant 
reported that the U.S.S. La Salle was stationed at "Ba Ran" 
[presumably Kamim Baran, Vietnam] for six months when one 
night a ship came in from Vietnam to transfer a body 
stateside.  He and another sailor retrieved the body and used 
the freight elevator to take it below deck, at which time the 
elevator lost power); January 2007 BVA hearing transcript, 
pgs. 3-4 (the appellant testified that he was placed on a 
temporary detail of removing body bags from an incoming 
helicopter).       

In an effort to corroborate the appellant's allegation of 
being exposed to dead bodies and being traumatized by his 
friends' deaths, the RO provided the information submitted by 
the appellant to the United States Joint Services Records 
Research Center ("JSRRC") (previously known as the U.S. 
Armed Services Center for Research of Unit Records 
("CURR")) on two separate occasions for verification. See 
December 2001 and February 2002 letters from the RO to JSRRC; 
August 2004 request for information; see also August 2004 
letter from the RO to the appellant (the RO notified the 
appellant of JSRRC's initial research findings and the RO's 
second request to JSRRC for verification).  In response, 
JSRRC indicated that the information provided by the 
appellant in terms of his friends was insufficient to verify; 
and that the appellant needed to provide more information 
(such as the branch of service the friends were in and the 
circumstances of how they were killed or were wounded) for 
research to be conducted. June 2002 response from JSRRC.  In 
terms of the appellant's stressor of being trapped in an 
elevator while transporting deceased soldiers between decks, 
JSRRC reported that it reviewed the command histories for the 
U.S.S. La Salle for the years 1971 and 1972 and determined 
from these histories that the U.S.S. La Salle did not go into 
the waters of the Middle East or the Republic of Vietnam 
during the time frames reported by the appellant.  In 
addition, JSRRC reported that the U.S.S. La Salle's command 
histories revealed no record of a single body bag or several 
body bags from Vietnam being brought aboard ship during those 
time frames. June 2002 and April 2005 responses from JSRRC.  

In light of the information supplied by JSRRC, the RO 
affirmed its denial of the appellant's PTSD service 
connection claim. March 2006 Supplemental Statement of the 
Case.  However, in light of development the Board found 
necessary in January 2008, the appellant's claim was remanded 
to the RO. January 2008 BVA decision (the appellant testified 
before the Board that he had been granted disability benefits 
from the Social Security Administration ("SSA"); and the RO 
was instructed to obtain those records in addition to 
outstanding VA medical records); see also February 2008 
request for SSA records; February 2008 response from SSA (SSA 
reported that after exhaustive and comprehensive searches, 
they were unable to locate medical records pertaining to the 
appellant).  Thereafter, the RO requested additional 
information from the appellant that could be submitted to 
JSRRC for verification of his alleged PTSD stressors. 
February 2008 letter from the RO to the appellant.  In 
response, the appellant provided a letter for the claims file 
in which he reported the effects he felt PTSD has had on his 
life, but failed to provide any specific or additional 
information in terms of his alleged PTSD stressor events. 
February 2008 statement from appellant.  

After considering all evidence of record in evaluating the 
appellant's claim, the Board finds the information supplied 
by JSRRC as to (1) the locations of the U.S.S. 
La Salle during the time periods reported by the appellant 
and (2) the finding that there was no documentation in the 
U.S.S. La Salle's records of any body bags of deceased 
soldiers from Vietnam being brought aboard the ship to be 
more probative and persuasive in the analysis of this claim 
when compared to the statements submitted by the appellant.  
In addition, the Board finds that the evidence is clearly not 
supportive of the appellant's statements that he was 
traumatized in service by his discovery (after the fact) that 
certain friends were either killed or wounded during their 
service in Vietnam.  In making these findings, the Board 
notes its review for the record of four lay statements 
contained in the claims file that are supportive of the 
appellant's claim and the testimony of the appellant's 
daughter during the appellant's January 2007 BVA hearing. See 
lay statements dated in January 2004, March 2004 and April 
2004.  However, since these statements and testimony focus on 
the appellant's post-service symptomatology rather than his 
alleged PTSD stressor events, they are not probative to the 
particular issue being addressed. Id. 

Thus, the appellant's alleged PTSD in-service stressors have 
not been supported by corroborative evidence; and as such, 
the Board cannot find that the occurrence of such events has 
been verified. Therefore, the Board has no choice but to deny 
the appellant's claim of entitlement to service connection 
for PTSD.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, since 
the Board finds that the preponderance of evidence is against 
the appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


